Citation Nr: 1719967	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by nosebleeds (also claimed as allergic rhinitis). 

2.  Entitlement to service connection for a disorder manifested by breathing problems and shortness of breath. 

3.  Entitlement to service connection for a disorder manifested by high cholesterol.

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for a kidney disorder. 

6.  Entitlement to service connection for a bladder disorder. 

7.  Entitlement to service connection for a bilateral hearing loss disorder. 

8.  Entitlement to service connection for a cardiovascular disorder (originally claimed as coronary artery disease (CAD)), to include as due to Agent Orange exposure and as secondary to an acquired psychiatric disorder. 

9.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder. 

10.  Entitlement to service connection for a prostate disorder. 

11.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD) and schizoaffective disorder. 

12.  Entitlement to service connection for migraine headaches, to include as secondary to medications prescribed for a cardiovascular disability.  

13.  Entitlement to service connection for hepatitis. 

14.  Entitlement to service connection for nicotine addiction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for the disabilities on appeal.  The Veteran appealed the RO's determination to the Board. 

The Veteran testified at a video conference hearing before the undersigned via the West Palm Beach, Florida, Out Based Service Center in August 2016.  A copy of the hearing transcript has been associated with the electronic record. 

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  The record reflects that the Veteran has been diagnosed as having varying acquired psychiatric disorders, such as schizoaffective disorder, depression and PTSD.  To the extent he may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.

Concerning the claims for service connection for a cardiovascular disorder, hypertension and migraine headaches, the Veteran has maintained that these disabilities are secondary to an acquired psychiatric disorder (cardiovascular disorder and hypertension), Agent Orange exposure (cardiovascular disorder) and medications prescribed for a cardiovascular disorder (migraine headaches).  (See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received by VA in July 2008; August 2016 Transcript (T.) at page (pg.) 25); and July 2008 VA treatment record, reflecting, in part, that the Veteran's spouse had indicated that his daily use of the medication, Nitroglycerin, had caused him to have headaches).  The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  Thus, the Board has recharacterized the claims for service connection for a cardiovascular disorder, hypertension and migraine headaches to accurately reflect the Veteran's contentions, spouse's statement and the evidence of record, as indicated on the title page. 

With regard to the raised issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) (referred for adjudication below), a March 2014 treatment report reflects that the Veteran was unemployed secondary to his "severe PTSD."  (See March 2014 VA treatment report, received and uploaded into the Veteran's Virtual VA electronic system on April 8, 2015).  As there is no implicit claim of entitlement to a TDIU rating relating to an increased or initial rating claim currently on appeal, the Board will refer the claim, as opposed to adjudicating it herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a TDIU rating has been raised by the record (see March treatment record) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issues numbered four (4) through 14 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

During his August 2016 testimony before the undersigned, the Veteran withdrew his appeal of the issues of entitlement to service connection for a disorder manifested by nosebleeds (also claimed as allergic rhinitis); disorder manifested by breathing problems and shortness of breath; and, a disorder manifested by high cholesterol.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a disorder manifested by nosebleeds (also claimed as allergic rhinitis) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for service connection for a disorder manifested by breathing problems and shortness of breath have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for service connection for a disorder manifested by high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

During his August 2016 hearing before the undersigned, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a disorder manifested by nosebleeds (also claimed as allergic rhinitis); a disorder manifested by breathing problems and shortness of breath; and, a disorder manifested by high cholesterol.  (T. at pg. 3).  As the Veteran withdrew his appeal with respect to these issues during his August 2016 testimony, there remains no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2014).


ORDER

The appeal with respect to the issue of entitlement to service connection for nosebleeds (also claimed as allergic rhinitis) is dismissed. 

The appeal with respect to the issue of entitlement to service connection for a disorder manifested by breathing problems and shortness of breath is dismissed. 

The appeal with respect to the issue of entitlement to service connection for a disorder manifested by high cholesterol is dismissed. 


REMAND

Prior to further appellate review of the remaining service connection claims on appeal, the Board finds that additional substantive development is required, as outlined below.

i)  Outstanding Service Treatment Records-Back and Kidney Claims

The Veteran's service treatment records include, but are not limited to, a June 1967 Individual Sick Slip Report reflecting that he was sent to Womack Hospital for a back/kidney problem.  It was noted that he might have had possible gonorrhea.  The Veteran's service treatment records do not contain any hospital reports, clinical records and/or doctors' and nurses' notes from Womack Hospital in June 1967.  Thus, as the outstanding records from Womack Hospital might show treatment for the claimed low back and kidney disabilities on appeal, they are potentially relevant to the claims for service connection for these disabilities and should be secured on remand.  38 C.F.R. § 3.159 (2016) ; see generally O'Hare v. Derwinski, 1 Vet. App. 365 (1991).
ii)  Outstanding VA treatment records-All Claims

During the August 2016 hearing before the undersigned, the Veteran testified that after service discharge, in the mid-to-late 1960s, he had sought treatment for the claimed disabilities on appeal, notably his low back, bilateral hearing loss, prostate, and cardiovascular disabilities, to include hypertension, from the VA Medical Center (VAMC) in Miami, Florida, and that he has continued to seek treatment from this facility.   (T. at pages (pgs.) 9, 22, 28, 33, and 50).  A review of the record reflects that while treatment reports from the above-cited VAMC have been obtained for the period from July 2008 to March 2014, records prior and subsequent to this period are absent.  As the outstanding treatment records might contain evidence as to the nature and etiology of claimed disabilities on appeal, they are potentially relevant to all claims and should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).

In addition, and with specific reference to the claim for service connection for a bilateral hearing loss disability, an October 2011 VA treatment report reflects that the Veteran was seen for an audiological evaluation at the VAMC in Miami, Florida.  However, the complete results of the audiological evaluation are not of record.  As these results might show that the Veteran has a bilateral hearing loss disability that had its onset during, or is otherwise etiologically related to, his period of military service, it should be secured on remand.  Id. 

iii)  Outstanding Private Treatment Records-Low Back Disorder, Cardiovascular Disorder, Hypertension; and, Acquired Psychiatric Disorder

The Veteran testified, in part, that he had sought treatment for his low back, cardiovascular and psychiatric disorders, as well as his hypertension, from a private physician, Dr. G..  As these outstanding private treatment records might contain evidence that the Veteran has the claimed disabilities and that they are etiologically related to his period of military service, they are potentially relevant to the claims for service connection for these disabilities and should be secured on remand.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the AOJ should make efforts to assist the Veteran in attempting to obtain the referenced private treatment records.

iv)  VA examinations

a.  Audiological Examination

With regard to the claim for service connection for a bilateral hearing loss disability, VA examined the Veteran in February 2013.  At the close of an audiological evaluation of the Veteran, which revealed that he had a bilateral hearing loss disability for VA compensation purposes, the examining audiologist determined that it was less likely than not that his hearing loss had been caused by, or a result of, an event during his period of military service.  (See February 2013 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ)).  The VA audiologist reasoned that there was no evidence of hearing loss in service and the Veteran's hearing thresholds were within normal limits at separation.  Id.  As the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss, the Board finds the February 2013 VA examiner's opinion to be inadequate and an addendum opinion is required prior to further appellate review of the claim.  See Hensley v. Brown, 5 Vet. App. 155 (993).

b. Acquired Psychiatric Disorder

During his testimony before the undersigned, the Veteran maintained that he had received treatment during service for stress after he had learned that his friend, D.P., had died in the Republic of Vietnam.  He also indicated that he was stressed from having missed his family.  (T. at pgs. 62-64).  The Veteran's service treatment records are devoid of any psychiatric problems/complaints and clinical findings of any psychiatric disorder.  A November 1965 service separation examination report reflects that the Veteran was evaluated as psychiatrically normal.  On an accompanying Report of Medical History, the Veteran denied having had depression or excessive worry; nervous trouble of any sort; frequent trouble sleeping and frequent or terrifying nightmares.  The post-service evidence of record reflects that the Veteran has been diagnosed as having dementia; cognitive impairment; PTSD; schizoaffective disorder; and, depression.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination that addresses all of these diagnoses and their relationship, if any, to his period of military service.  see also 38 U.S.C.A. § 5103A(d)(2) West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

c.  Cardiovascular Disorder, Hypertension and Prostate Disorder
The Board notes the Veteran has also provided competent lay evidence establishing the incurrence of cardiovascular and prostate disorders and hypertension.  He maintains that he experienced symptoms of, and received treatment for, chest pains secondary to stress, hypertension and an enlarged prostate during military service.  He contends that he has continued to seek treatment for these disabilities from the VAMC in Miami, Florida, in the 1960s to the present.  (T. at pgs. 28, 33, and 43).  The Veteran's service treatment records, to include a November 1965 service discharge examination report, are devoid of any subjective complaints or clinical findings referable to his heart, hypertension and prostate.  At discharge, all of the Veteran's systems were evaluated as "normal."  His blood pressure was 118/65.  On an accompanying Report of Medical History, the Veteran denied having had high blood pressure; pain or pounding in his chest; frequent or severe urination.  Post-service evidence reflects that the Veteran has been diagnosed as having CAD, atherosclerotic heart disease; hypertension; and, benign prostate hypertrophy (BPH).  Based on the foregoing, the Board finds an examination with medical opinion is also warranted for the Veteran's cardiovascular and prostate disorders and hypertension presently on appeal.  see also 38 U.S.C.A. § 5103A(d)(2) West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, supra. 

d.  Headaches

Regarding the Veteran's headaches, and as noted in the Introduction, the Veteran's spouse reported to a VA clinician that the Veteran's daily use of the medication Nitroglycerin caused him to have headaches.  Thus, on remand, if it is the conclusion of the VA examiner that the Veteran has a cardiovascular disorder that is of service origin, should the Veteran then be scheduled for a VA examination to determine whether any medications prescribed for his cardiovascular disorder have caused or aggravated (permanently worsened) his diagnosed chronic headaches, as outlined in the indented paragraphs below. 

e.  Low Back and Kidney Disorders

The Board notes the Veteran has also provided competent lay evidence establishing the incurrence of low back and kidney disorders.  Notably, the Veteran testified that he had injured his low back disorder during a slip and fall accident in Germany in 1961-1962.  Service treatment records include, but are not limited to, a June 1967 Individual Sick Call Report reflecting that the Veteran had received treatment for a back/kidney problem that was thought to have been possible gonorrhea.  The remainder of the Veteran's service treatment records are devoid of any subjective complaints of back problems or clinical findings referable to the spine or kidney.  The Veteran's spine and genitourinary system were evaluated as "normal" on a November 1965 service separation examination report.  On an accompanying Report of Medical History, the Veteran denied having had arthritis or rheumatism, bone, joint or other deformity and kidney stone or blood in the urine.  The post-service evidence reflects that the Veteran has complained of having low back pain and has been diagnosed with lumbar right radiculopathy.  A kidney disorder has not been demonstrated.  In view of the Veteran's in-service treatment for a back/kidney problem and current diagnosis of lumbar right radiculopathy, the Board finds that he should be afforded an examination to determine the nature and extent of the diagnosed lumbar right radiculopathy and any other diagnosed low back and kidney disorder found on examination.  see also 38 U.S.C.A. § 5103A(d)(2) West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the clinical records and doctors' and nurses' notes pertaining to any hospitalization of the Veteran for possible gonorrhea at Womack Army Hospital in June 1967.

2.  Obtain all of the Veteran's outstanding VA treatment records from the VAMC in Miami, Florida, dated from 1968 to July 2008, and from March 2014 to the present.  All efforts to obtain these records must be documented in the Veteran's electronic record.

3.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all outstanding, relevant treatment records from private health care providers.  The Board is particularly interested in any medical records from a Dr. G. referenced by the Veteran during his August 2016 hearing before the undersigned.  All attempts to obtain these records must be documented in the electronic record.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

4.  The RO should attempt to obtain and associate with the electronic record the complete results of the Veteran's audiological evaluation performed at the Miami, Florida, VAMC on October 7, 2011.  All efforts to obtain these records must be documented in the electronic record.

5.  After all available records have been associated with the record pursuant to the development in directive ones (1) through four (4), return the record to the VA examiner who conducted the February 2013 VA Hearing Loss examination for a complete review of the record and preparation of an addendum opinion addressing the following (if that examiner is no longer available, an addendum opinion should be obtained from a suitable medical provider skilled in the diagnosis and treatment of hearing disorders):

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service or had its onset therein, to include during the initial post-service year?

For purposes of the opinion, the February 2013 examiner (or other reviewing clinician) should assume that the Veteran was exposed to in-service acoustic trauma as a Light Weapons Infantryman.  In addition, the February 2013 VA audiologist (or other reviewing clinician) should also comment on the Veteran's post-service recreational and employment exposure.  The February 2013 examiner (or other reviewing clinician) is reminded that the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss. 

The Veteran should be scheduled for another VA examination only if deemed necessary by the February 2013 VA examiner (or other reviewing clinician) providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the February 2013 examiner (or other reviewing clinician) is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

6.  After the development requested above has been completed or determined to be impossible to complete,  the Veteran should be afforded a VA psychiatric examination in order to determine the nature and etiology of all current psychiatric disorders.  All indicated tests and studies should be conducted.  The examiner should review the Veteran's electronic record. 

The examiner should respond to the following questions:

a.  Does the Veteran meet the criteria for a diagnosis of PTSD?

b.  If he meets the criteria for a diagnosis of PTSD, what stressors support the diagnosis?

c.  If he does not meet the criteria for a diagnosis of PTSD, were previous diagnoses made in error, or has the disorder gone into remission?

d.  For any other current psychiatric disorder (shown at any time since 2007), is the disorder (to include nicotine addiction) due to a disease or injury (including stressors) in service; or did it have its onset in service?

e.  For any current psychosis, did the disorder have its onset within one year of service separation in February 1966?

f.  If the Veteran does not have current diagnoses of cognitive disorder; schizoaffective disorder and/or depression, were the previous diagnoses made in error or have the conditions gone into remission? 

The examiner should provide reasons for all opinions provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should clarify whether the inability is due to the examiner's lack of expertise, the limits of medical knowledge in general, or there is outstanding evidence that would permit the opinion to be provided.

7.  Schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's diagnosed cardiovascular disorder, to include, but not limited to CAD, atherosclerotic heart disease and hypertension, and prostate disability (BPH).  The Veteran's electronic record, including this remand, should be reviewed by the respective examiners.

a. For each current cardiovascular disorder, to include hypertension, and prostate disability found on examination, the respective examiner should provide an opinion to the following question as it relates to his or her respective disability:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed cardiovascular disability (e.g., coronary artery disease and atherosclerotic heart disease) and hypertension began in service or are the result of an injury in military service or were manifested to a compensable degree within one year of service discharge in February 1966?  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed benign prostate hypertrophy began in service or are the result of an injury in military service or were manifested to a compensable degree within one year of service discharge in February 1966?  

c.  The examiners should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between each diagnosed cardiovascular and prostate disorder and hypertension and military service.  The examiners should report any medical reasons for rejecting the Veteran's reports. The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.

d.  If and only if, the Veteran has been found to have an acquired psychiatric disorder, to include PTSD, that is related to his period of military service pursuant to the development in paragraph six (6), should the cardiovascular examiner provide an opinion to the following question:  

Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that any diagnosed cardiovascular disorder (e.g., CAD and/or atherosclerotic heart disease) and hypertension are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected acquired psychiatric disability?   For any aggravation found, the VA examiner or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiners must provide reasons for any opinions.

The examiners are advised that the Veteran is competent to report having had cardiovascular and prostate-related problems (e.g., chest pain) during service, his symptoms, and history and that other lay individuals are competent to report their observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If an examiner rejects the lay reports regarding symptoms, he or she must provide a reason for doing so.
		
8.  If and only if the Veteran is found to have a cardiovascular disorder that is related to military service, should he be scheduled for an examination by an appropriate specialist to determine the nature and onset of his diagnosed chronic headaches.  The examiner is requested to respond to the following question:  

Is it at least as likely as not (i.e., 50 percent or higher degree of probability) that the Veteran's chronic headaches are proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by medications prescribed for his cardiovascular disorder (e.g., Nitroglycerin)?  For any aggravation found, the VA examiner or other qualified clinician should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

9.  After all available records have been associated with the record pursuant to the development herein, schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's diagnosed low back disorder, right lumbar radiculopathy, and any currently diagnosed kidney disorder.  The Veteran's electronic record, including this remand, should be reviewed by the respective examiners.

For each currently diagnosed low back and kidney disorder found on examination, the respective examiner should provide an opinion to the following question as it relates to his or her respective disorder:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back disorder (e.g., right lumbar radiculopathy), and any currently diagnosed kidney disorder found on examination began in service or are the result of an injury in military service or were manifested to a compensable degree within one year of service discharge in February 1966?   

In providing the response to the requested opinion, each examiner must comment on the June 1967 documentation of the Veteran having had back/kidney problems that were thought to have been gonorrhea in the service treatment records, and, with respect to the low back disorder, his reports of having sustained a slip and fall injury in Germany in 1961-1962. 
The examiners should opine whether the Veteran's reports of injury and symptoms, if accepted, would be sufficient with the other evidence of record to show a link between each diagnosed low back and kidney disorder and military service.  The examiners should report any medical reasons for rejecting the Veteran's reports.  The absence of treatment records is not a sufficient reason by itself to reject his reports unless the existence of such records would be expected.

The examiners must provide reasons for any opinions.

The examiners are advised that the Veteran is competent to report having had low back and kidney problems during service, his symptoms, and history and that other lay individuals are competent to report their observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  If an examiner rejects the lay reports regarding symptoms, he or she must provide a reason for doing so.

10.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims are returned to the Board.  See Stegall v West, 11 Vet. App. 268 (1998).

11.  After the requested development above has been completed, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


